Citation Nr: 0819188	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  05-05 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for obstructive sleep 
apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to July 
1995.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a January 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois which denied the veteran's claim of service 
connection for obstructive sleep apnea.  

In April 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The veteran essentially contends that although he was not 
diagnosed with obstructive sleep apnea in service, he 
experienced symptoms of sleep apnea in the form of loud 
snoring and periods of lack of breathing at night, and 
excessive daytime drowsiness due to his lack of restful 
sleep.

The veteran has filed statements from two colleagues in 
service who state that they witnessed his loud snoring with 
interrupted breathing.  He testified in April 2008 that there 
were two incidents in service where falling asleep at 
inappropriate times caused him problems.  He testified that 
the first was a motor vehicle accident in the early 1990's 
caused by falling asleep at the wheel.  [Service treatment 
records show that this incident occurred on October 12, 1992, 
and that the veteran experienced "loss of consciousness".  
The second occasion was falling asleep on guard duty, for 
which he received military discipline.  

A remand is needed in order to obtain the veteran's service 
personnel records in order to verify that he did receive an 
Article 15 or other form of punishment for sleeping on guard 
duty.  A remand is also needed in order to obtain a medical 
nexus opinion.  See Charles v. Principi, 16 Vet. App. 370 
(2002); see also 38 C.F.R. § 3.159(c)(4) (2007) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the veteran to 
identify any relevant private treatment 
records pertaining to his sleep apnea.  
To the extent possible, VBA should 
attempt to obtain medical treatment 
records of the veteran from Dr. R.R.W. 
from February 4, 2003 forward, and all 
medical treatment records of the veteran 
from Dr. L.A., who is apparently the 
veteran's primary care doctor who 
referred the veteran to Dr. W.  Any such 
records obtained should be associated 
with the veteran's VA claims folder.

2.  VBA should obtain the veteran's 
service personnel records from the 
National Personnel Records Center (NPRC).  
Any such records should be associated 
with the claims folder.

3.  After the above development is 
accomplished, VBA should send the 
veteran's claims file to a physician for 
review and an opinion as to whether it is 
at least as likely as not  that the 
veteran's obstructive sleep apnea is 
related to his active military service.  
If deemed to be necessary by the 
examiner, the veteran may be scheduled 
for an examination and/or diagnostic 
testing.  A report should be prepared and 
associated with the veteran's VA claims 
folder.

4.  After undertaking any additional 
development which it deems to be 
appropriate, VBA should then readjudicate 
the veteran's claim.  If the benefit 
sought on appeal is denied VBA should 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


